UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7354


MARK DANIEL STEPHENS,

                Petitioner - Appellant,

          v.

ROBERT JONES,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever, III,
Chief District Judge. (5:13-hc-02151-D)


Submitted:   January 28, 2015             Decided:   March 2, 2015


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Mark Daniel Stephens, Appellant Pro Se. Jess D. Mekeel, NORTH
CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Mark   Daniel       Stephens        seeks       to     appeal      the    district

court’s    order     denying      relief      on    his    28      U.S.C.      § 2254       (2012)

petition.      The order is not appealable unless a circuit justice

or    judge   issues      a    certificate         of   appealability.                 28   U.S.C.

§ 2253(c)(1)(A) (2012).            A certificate of appealability will not

issue     absent     “a       substantial      showing          of       the   denial       of     a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2012).                        When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating           that   reasonable           jurists       would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El      v.   Cockrell,            537    U.S.    322,      336-38

(2003).       When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                    Slack,

529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that Stephens has not made the requisite showing.                                Accordingly,

we deny a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeal.                         We deny the motion for

transcripts at the government's expense and we dispense with

oral    argument     because       the     facts        and    legal       contentions           are

                                              2
adequately   presented   in   the   materials   before   the   court   and

argument would not aid the decisional process.

                                                               DISMISSED




                                    3